DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 16/857,007, filed on 04/23/2020.
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 04/23/2020 are approved by the office.
Drawings
5.	The drawings and specifications filed on 04/23/2020 are approved by the office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsaur, (USPAT# 8,825,972 B1 from applicant’s IDS filed on 11/10/2020).


receiving, from a data protection service running in a cloud, an initiation of a backup of the data set; and responsive to the initiation (see column 5 lines 7-9): 
determining one or more data blocks in the data set that have changed since a previous backup of the data set (see column 5 lines 12-16); 
generating one or more fingerprints indicative of a content of respective ones of the one or more data blocks (see column 8 lines 37-39); 
including the one or more fingerprints and the one or more data blocks in backup data for the backup (see column 8 lines 37-56); 
putting the backup in an object storage in the cloud (see column 10 line 66 – column 11 line 1); and 
providing, to the data protection service, one or more identifiers for the backup data in the object storage (see column 8 lines 37-56).

Claim 12 recites a non-transitory computer accessible storage medium that further includes limitations that are substantially similar to claim 1. Tsaur disclosed a non-transitory computer accessible storage medium (see Fig.1). As such, is rejected under the same rationale as above.
Claim 17 recites a method that further includes limitations that are substantially similar to claim 1. As such, is rejected under the same rationale as above.

8.	Regarding claim 2, Tsaur disclosed the non-transitory computer accessible storage medium as recited in claim 1 wherein receiving the initiation comprises receiving one or more commands from the data protection service, the one or more commands controlling the backup by the backup agent (see column 5 lines 7-9 communication from data protection system to client).

9.	Regarding claims 3, 13 and 18, Tsaur disclosed the non-transitory computer accessible storage medium as recited in claim 1 wherein the backup data comprises a list of the one or more fingerprints concatenated with the one or more data blocks, and wherein the list includes an offset into the backup data for a given fingerprint of the one or more fingerprints to a corresponding data block of the one or more data blocks (see column 3 line 16 - column 4 line 23 shows hashing data block to create finger print which reads on concatenation).

10.	Regarding claim 4, Tsaur disclosed the non-transitory computer accessible storage medium as recited in claim 1 wherein the operations further comprise compressing, by the backup agent, the one or more data blocks prior to including the one or more data blocks in the backup data (see column 3 line 16 - column 4 line 23).

11.	Regarding claim 5, Tsaur disclosed the non-transitory computer accessible storage medium as recited in claim 1 wherein the operations further comprise 

12.	Regarding claims 6, 14 and 19, Tsaur disclosed the non-transitory computer accessible storage medium as recited in claim 5 wherein the operations further comprise receiving a key from the data protection service to perform the encrypting, wherein the key is obtained by the data protection service from a key management service provided by the cloud (see column 3 line 16 - column 4 line 23 and column 8 lines 37-56).

13.	Regarding claims 7, 15 and 20, Tsaur disclosed the non-transitory computer accessible storage medium as recited in claim 6 wherein the key management service provides a cipher text corresponding to the key, wherein the cipher text identifies the key to the key management service, and wherein the operations further comprise including the cipher text in the backup data (see column 3 line 16 - column 4 line 23 and column 8 lines 37-56).

14.	Regarding claims 8, 16 and 20, Tsaur disclosed the non-transitory computer accessible storage medium as recited in claim 7 wherein the cipher text is included in a header of the backup data (see column 3 line 16 - column 4 line 23 and column 8 lines 37-56).


assembling, by the backup agent, a data descriptor having a location for each data block within the one or more data blocks of the data set (see column 8 lines 37-56); and 
partially populating the data descriptor, by the backup agent, with the one or more fingerprints at locations corresponding to the one or more data blocks (see column 3 line 16 - column 4 line 23 and column 8 lines 37-56).

16.	Regarding claim 10, Tsaur disclosed the non-transitory computer accessible storage medium as recited in claim 9 wherein the operations further comprise the backup agent putting the data descriptor in the object storage (see column 3 line 16 - column 4 line 23 and column 8 lines 37-56).

17.	Regarding claim 11, Tsaur disclosed the non-transitory computer accessible storage medium as recited in claim 1 wherein the operations further comprise: 
storing the backup data in a plurality of first data structures; and providing a second data structure that includes a list of identifiers for the plurality of first data structures (see column 6 lines 7-55).

Conclusion
Relevant Prior Art Not Relied Upon
The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
a method and a system for immediate recovery of virtual machines encrypted in the cloud. The method includes retrieving at least a portion of data from an off-premise replica site configured to store an encrypted first data part of an I/O as data at the off-premise replica site according to a second metadata part of the I/O. The first data part of the at least the portion of the data then may be decrypted at the on-premise recovery site according to a private key not available to the replica site and stored at the on-premise recovery site in a cache at the recovery site (Cale et al. ‘300)
A data storage management approach is disclosed that performs backup operations flexibly, based on a dynamic scheme of monitoring block changes occurring in production data. The illustrative system monitors block changes based on certain block-change thresholds and triggers block-level backups of the changed blocks when a threshold is passed. Block changes may be monitored in reference to particular files based on a reverse lookup mechanism. The illustrative system also collects and stores historical information on block changes, which may be used for reporting and predictive analysis. (Nagabhushana et al. ‘047)
A network security system that employs space-time separated and jointly-evolving relationships to provide fast network access control, efficient real-time forensics capabilities, and enhanced protection for at-rest data in the event of a network breach. The network security system allows, in part, functionality by which the system accepts a request by a user to access the data stored in the database, identifies a sequence of security agents to participate in authenticating and protecting the access of the data by the user, generates a sequence of pseudorandom IDs and space-time varying credentials, checks at each one of the security agents a corresponding one of the credentials, determines that the user is permitted to access the data using access control logs if all the security agents accept the corresponding credentials, and varies the credentials based on a space-time relationship. (Wu et al.  ‘486)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443